Per Curiam.

Beginning in 1972, Avith the case of Cleveland Bar Assn. v. Stein, 29 Ohio St. 2d 77, this court has strictly imposed the indefinite suspension of a respondent’s right to practice laAv in Ohio in cases of this nature Avhere there has been a conviction for Avillfully and knowingly failing to make a federal income tax return.* From the record it would appear that this is not a case on Avhich to distinguish that result'.
For the foregoing reason, the report of the Board of Commissioners on Grievances and Discipline is confirmed, and respondent is indefinitely suspended from the practice of Iúav.

Judgment aerar din gig.

O’Neill, C. J., Herbert, Corrigan, Stephenson, Celebrezze and W. Brown, JJ., concur.
Stephenson, J., of the Fourth Appellate District, sitting for Stern, J.

For a list of such cases see Ohio State Bar Assn. v. Vaporis (1976), 46 Ohio St. 2d 364.